PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MEDINA, EDWIN, E.
Application No. 16/358,226
Filed: 19 Mar 2019
For: Mount For an Input Device

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed on October 11, 2021.

This application became abandoned on Tuesday, July 13, 2021, for failure to file a properly reply under 37 CFR 1.113 to the final rejection issued on January 11, 2021, which set a shortened statutory period for reply of three months from the mail date of the Office action. The final Office action indicated that extensions of time were available under the provisions of 37 CFR 1.136(a); however, a reply filed after the maximum six-month statutory response period from the January 11, 2021 mail date of the final rejection will be considered timely. In response to the Notice of Abandonment, applicant filed this petition under 37 CFR 1.181 on October 11, 2021, requesting the Office withdraw holding of abandonment. 

The Office acknowledges receipt of the reply to the final Office action filed on July 8, 2021, accompanied by a three-month extension of time, and the reply submitted on October 8, 2011, including a request for continued examination. The Office reminds applicant that a reply to an Office communication must be both timely (within the time period provided) and proper (complete and fully responsive) to avoid abandonment of the application. Therefore, applicant was required to submit a both a timely and proper reply under 37 CFR 1.113 on or before Monday, July 12, 2021, to avoid abandonment. Any reply filed after July 12, 2021, the maximum six-month statutory set in the final rejection, would be considered untimely and result in abandonment of the application. 

In this case, a reply was timely filed on July 8, 2021; however, the reply was not a proper response under 37 CFR 1.113 to the final Office action mailed on January 11, 2021. The examiner reviewed the amendment filed on July 8, 2021, and issued an Advisory Action on October 8, 2021, informing applicant that the amendment of July 8, 2021, did not place the application in condition for allowance. Therefore, applicant did not submit an acceptable reply to the final Office action of January 11, 2021, within the six-month statutory response period. 



Abandonment takes place by operation of law for failure to submit a timely and proper reply to an Office action. 37 CFR 1.135(a) specifies that an application becomes abandoned if applicant “fails to reply” to an office action within the fixed statutory period. This failure may result either from (1) failure to file a timely reply within the statutory period, or (2) insufficiency of reply, i.e., failure to file a "complete and proper reply, as the condition of the case may require" within the statutory period (37 CFR 1.135(b)).

This application became abandoned because applicant failed to file a proper and timely reply as the conditions of the final rejection required. The Office finds that the USPTO properly held this application abandoned. Accordingly, the petition to withdraw the holding of abandonment is dismissed. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Any request not filed within two months of this decision may be dismissed as untimely. See 37 CFR 1.181(f).  Extensions of time under 37 CFR 1.136(a) are NOT permitted.  This is NOT a final agency action within the meaning of 5 U.S.C. § 704.

Applicant may wish to file a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) (see Form PTO/SB/64). A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the following:

(1) The reply required to the outstanding Office action or notice, unless previously filed;  
(2) The petition fee as set forth in § 1.17(m); and
(3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:    	Mail Stop Petition
Commissioner for Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

By FAX:    	(571) 273-8300
Attn: Office of Petitions



By hand:    	Customer Service Window
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By Internet:    EFS-Web1

Telephone inquiries related to this decision should be directed to the undersigned at (571) 272-3211. Any questions regarding the filing of a proper reply to the final Office action or the examination of the application should be directed to the Examiner.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs faelp.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)